DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Invention I in the reply filed on 7/20/21 is acknowledged. The traversal is on the ground(s) that the applicant argues that Invention II have no undue burden on the Examiner. This is not found persuasive because non-elected Invention mentioned above requires a different field of search.
The elected Invention I is directed to classifications A61B1/00016, A61B1/00096, A61B1/00108, A61B1/00108, A61B1/0684 and G02B23/24. The non-elected invention II requires additional field of search and can be classified in A61B1/00057 (contains 3,825 US and foreign patents), A61B1/00064 (contains 1,112 US and foreign patents), A61B2090/0807 (contains 7,362 US and foreign patents), and G01M3/26 (contains 5,056 US and foreign patents). Moreover, the non-elected Invention II requires additional search terms (ex. standby, mode, predetermine$, preset$, equal$, excee$, large$, above, big$, value$, number, test$, etc.). At least for above reasons, the Invention II is a burden to the Examiner. 
Claim	10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/21.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “The disclosed technology is” which is a phrase, which can be implied. Correction is required.  See MPEP § 608.01(b). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
a measuring unit in claims 1 and 5 as described in page 8, paragraph 1 of applicant’s specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “the gas pressure sensor is disposed in a free space area in the operating portion out of interference with mechanisms, wires, and boards”. It is unclear what a free space area is. Is this mean the sensor is not touching the operating portion? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Antonioli (US 20180271356) in view of Watanabe et al. (US 20090247828).
Regarding Claim 1, Antonioli discloses an endoscope (Figs.1A-1D, tool 2 is specifically an endoscope) comprising: an endoscope body (body 4) defined by an insertion portion (distal end of the body 4) and an operating portion (control module 30) both of which being a hermetically sealed structure with a predetermined gas pressure maintained in the endoscope body ([0030] the body 4 and the flexible tube 6 are sealed at both ends and at all other ports, resulting in an internal volume which should be leak-free and air-tight at all times; [0035] the control module 30 may be used, as long as the device is air-tight and capable of monitoring a change in internal pressure); 
a measuring unit (Figs.3A-B, a pressure sensor module 48) configured to be mounted on a board (PCB 40) disposed in the operating portion (control module 30) for measuring a gas pressure in the endoscope body ([0036] a pressure sensor module 48 mounted on PCB 40 of control module 30); 
and a controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) configured to acquire a value measured by the measuring unit and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measured value ([0057] the tool 2 is in use and the pressure in the combined internal volume is continuously monitored by the control module 30 using the pressure sensor module 48. The control module 30 monitors both the change in the internal pressure itself and the rate of change of pressure, and can issue an alarm if either of these parameters exceeds a predetermined threshold).
However, Antonioli does not disclose the operation portion including a ventilation inlet attached thereto to deliver a gas into the endoscope body and to hold the gas at the predetermined gas pressure in the endoscope body.
Watanabe et al. teach the operation portion (operation portion 38) includes a ventilation inlet (Fig.2-4, [0045] vent connecter 39) attached thereto to deliver a gas into the endoscope body and to hold the gas at the predetermined gas pressure in the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39).

Regarding Claim 2, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 1, and Antonioli teaches an indicator unit (solid green display of the LED 44) indicating a determined result from the controller (control module 30).
Regarding Claim 3, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 2, and Watanabe et al. teach wherein the indicator unit (Figs.22-24, indicating portions 118) is defined by respective first and second LED indicators (Figs.22-24, light emitting portions 124).
Regarding Claim 4, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 1, and Antonioli teaches wherein the measuring unit is defined by a gas pressure sensor (Figs.3A-B, a pressure sensor module 48).
Regarding Claim 5, Antonioli discloses an endoscope (Figs.1A-1D, tool 2 is specifically an endoscope) comprising: an endoscope body (body 4) defined by an insertion portion (distal end of the body 4) and an operating portion (control module 30) both of which being a hermetically sealed structure with a predetermined gas pressure maintained in the endoscope body ([0030] the body 4 and the flexible tube 6 are sealed at both ends and at all other ports, resulting in an internal volume which should be leak-free and air-tight at all times; [0035] the control module 30 may be used, as long as the device is air-tight and capable of monitoring a change in internal pressure); 
a measuring unit (Figs.3A-B, a pressure sensor module 48) configured to be mounted on a board (PCB 40) disposed in the operating portion (control module 30) for measuring a gas pressure in the endoscope body ([0036] a pressure sensor module 48 mounted on PCB 40 of control module 30); 
and a controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) configured to acquire a value measured by the measuring unit and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measured value ([0057] the tool 2 is in use and the pressure in the combined internal volume is continuously monitored by the control module 30 using the pressure sensor module 48. The control module 30 monitors both the change in the internal pressure itself and the rate of change of pressure, and can issue an alarm if either of these parameters exceeds a predetermined threshold);
and an indicator unit (solid green display of the LED 44) indicating a determined result from the controller (control module 30).
However, Antonioli does not disclose the insertion portion includes a light source applying illuminating light into a body cavity; the insertion portion includes an image 
Watanabe et al. teach the insertion portion (Fig.5, insertion portion 34) includes a light source applying illuminating light into a body cavity (Fig.5, light source unit 41 41); 
the insertion portion (Fig.5, insertion portion 34) includes an image capturing unit (Fig.5, image pick-up unit 63) that captures an image of an inside of the body cavity formed by a return light from the light source (Fig.5, [0046] the illumination light is to be emitted to the subject from the illumination optical system 61. The subject is to be formed into an image by an objective optical system 62 built in the distal end rigid portion 35, and the image is to be picked up by the image pick-up unit 63);
a communication unit (Fig.5, transmission antenna 67b) transmitting the image captured by the image capturing unit (Fig.5, [0046] image signal is to be output to the transmission antenna 67b from the radio circuit 57c, and the image signal is to be transmitted from the transmission antenna 67b); 
a power supply (battery 56) generates electric power required for endoscopic observations (Fig.5, [0046] Electric power is to be supplied to the light source unit 41 from the battery 56 through the connecting circuit 57a and the power source cable 58a, and illumination light is to be generated in the light source unit 41.); 
the operation portion (operation portion 38) includes a ventilation inlet (Fig.2-4, [0045] vent connecter 39) attached thereto to deliver a gas into the endoscope body and to hold the gas at the predetermined gas pressure in the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Antonioli to have the insertion portion includes a light source applying illuminating light into a body cavity; the insertion portion includes an image capturing unit that captures an image of an inside of the body cavity formed by a return light from the light source; a communication unit transmitting the image captured by the image capturing unit; a power supply generates electric power required for endoscopic observations; the operation portion includes a ventilation inlet attached thereto to deliver a gas into the endoscope body and to hold the gas at the predetermined gas pressure in the endoscope body as taught by Watanabe et al. in order to provide to supply pressurized air to the interior of the endoscope, and performs an image processing to the image signal ([0043]-[0046] of Watanabe et al.).
Regarding Claim 6, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 5, and Antonioli teaches the controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) controls the first light emitting diode indicator or the second light emitting diode indicator to be turned on depending on (Figs.3A-3B, [0038] when an acceptable internal pressure (such as 10 psi absolute) is reached, the LED 44 displays a signal, such as a green light, indicating the acceptable differential pressure).
Furthermore, Watanabe et al. teach wherein the indicator unit (Figs.22-24, indicating portions 118) includes a first light emitting diode indicator and a second light emitting diode indicator (Figs.22-24, light emitting portions 124).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonioli (US 20180271356) in view of Watanabe et al. (US 20090247828), and in further view of Masters (US 20040139789).
Regarding Claim 7, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 6, but does not teach an inspection button for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body and wherein the controller acquires the value measured by the measuring unit when the inspection button is pressed. 
Masters teaches an inspection button (an ON/OFF control switch 54) for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body ([0013] a compressor for pressurizing the interior of the lumened instrument to a predetermined internal pressure and a monitoring device which de-actuates the compressor when the internal pressure reaches the predetermined internal pressure) and 
wherein the controller (control box 46) acquires the value measured by the measuring unit when the inspection button (an ON/OFF control switch 54) is pressed (Fig.2, [0028]-[0029] switching the apparatus 20  ON; initiates the compressor operation, air, under pressure, begins to be delivered to the interior of the endoscope 22 by way of the hose 48. As the internal pressure of the endoscope 22 builds up, the monitoring means 42 monitors the internal pressure of the endoscope 22 and sends appropriate (pressure-indicative) signals to the display means 62 where the actual pressure of the endoscope 22 is displayed on the LED display 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Antonioli and Watanabe et al. to have an inspection button for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body and wherein the controller acquires the value measured by the measuring unit when the inspection button is pressed as taught by Masters in order to provide a visual indication of whether the compared difference is within or outside of the acceptable pressure differential range so that an operator can tell by viewing the visual indication means whether the instrument being tested passes (i.e. is substantially leak-free) or fails the leak test ([0013] of Masters). The modified device of Antonioli in view of Watanabe et al. and in further view of Masters will hereinafter be referred to as the modified device of Antonioli, Watanabe et al. and Masters.
Regarding Claim 8, the modified device of Antonioli, Watanabe et al. and Masters teach the claimed invention as discussed above concerning claim 7, and Antonioli teaches a wireless unit wherein the controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) sends the determined result to an external device through the  ([0037] LED 44 is representative of any and all types of outputs that may be desired from the control module 30. The outputs can be any modality or combination of modalities: optical (such as by the LED 44); audible; wirelessly transmitted).
Regarding Claim 9, the modified device of Antonioli, Watanabe et al. and Masters teach the claimed invention as discussed above concerning claim 8, and Antonioli teaches wherein the measuring unit includes a gas pressure sensor (Figs.3A-B, a pressure sensor module 48), and the gas pressure sensor (Figs.3A-B, a pressure sensor module 48) is disposed in a free space area in the operating portion out of interference with mechanisms, wires, and boards (Fig.3A-B, PCB 40) laid in the operating portion (Fig.3A-B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160081531 A1		Yoshie; Michifumi
US 20170027420 A1		Choi; Dong Yeol et al.
US 4527551 A			Ishii; Fumiaki
US 20130023920 A1		Terliuc; Gad et al.
Yoshie (US 20160081531) disclose an endoscope leak inspection apparatus includes an endoscope connecting section communicably connected to an inside of an endoscope, a gas feed section that communicates with the endoscope connecting section and feeds gas, a measuring section that measures an internal pressure of the endoscope.  (See figures and [0008]).
Choi et al. (US 20170027420) disclose an automatic endoscope leakage inspection apparatus and an inspection method thereof. The apparatus provides a setting a pressurization pressure, a pressurization time, a volume value and a stabilization time based on the kinds of the endoscopes in response to the endoscope information when the endoscope information is automatically selected, and pressurizing the air to an inside tubular passage of the endoscope, and carrying out an automatic leakage inspection.  (See figures and [0018]).
Ishii (US 4527551) discloses a connector device connecting an airtight endoscope with an air supply line for use in a system for checking the endoscope for leakage, by feeding air into the body of the endoscope.  (See figures and abstract).
Terliuc et al. (US 20130023920) disclose an initialization module including the following functionality: balloon endoscope pressurization producing balloon inflation, pressure leak test when the balloon endoscope is in a pressurized state and the balloon is surrounded by a balloon confining, gas permeable collar member, balloon endoscope depressurization producing balloon deflation, vacuum leak test when the balloon endoscope is in a pressurized state and provision of system go/no go indication.  (See figures and [0038]-[0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795